PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BOCHENEK, STEPHANE     
Application No. 16/634,101
Filed: 24 Jan 2020
For: DENTAL HYGIENE WIPES COMPRISING MICROCAPSULES
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under 37 CFR 1.137(a), filed May 03, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  No Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The application became abandoned for failure to timely file a proper reply to the Non-Final Office action mailed March 01, 2021, which set forth a three (3) month period for reply.  No extensions of time under the provisions of 37 CFR 1.136(a) were timely obtained.  Accordingly, the date of abandonment of this application is June 02, 2021.  The Notice of Abandonment was mailed on September 13, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  The instant petition lacks item(s) (1).  

The renewed petition has not satisfied requirement (1).  In this regard, the petitioner has 
not submitted the required reply in the form of a proper amendment.  All amendments must 
be in compliance with 37 CFR 1.121.  Amendments to the claims should include the text of all pending claims including the withdrawn claims.  A full listing of all claims/even if the claims are being canceled (canceled without wording) with each claim proper status identifiers.  When submitting the claims in an amendment all claims need to be in ascending numerical order.

Petitioner has failed to indicate the proper status identifiers for claims 1-3.  Accordingly, the petition cannot be granted at this time.

The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Tamie Jarrett at (571) 270-1309.  


/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET


cc:  Stephane Bochenek
       45 Rue Gabriel Peri
       91330 Yerres, France 



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)